     Case: 1:18-cv-07214 Document #: 24 Filed: 03/07/19 Page 1 of 3 PageID #:100




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

TAEMY OH and YONG K. OH,                          )
                                                  )
Plaintiffs                                        )
                                                  )   Case No. 1:18-cv-07214
         v.                                       )
                                                  )   Honorable Sharon Johnson Coleman
OCWEN LOAN SERVICING, LLC,                        )
                                                  )
Defendant                                         )



    AGREED MOTION TO EXTEND TIME TO FILE RESPONSE TO DEFENDANT’S
                         MOTION TO DISMISS

         NOW COME Taemy and Yong K. Oh (“Plaintiffs”), by and through their undersigned

counsel, moving this Honorable Court to extend the time for Plaintiffs to file their response to

Defendant Ocwen Loan Servicing, LLC’s (“Defendant”) Motion to Dismiss, and in support

thereof, stating as follows:

    1. On October 29, 2018, Plaintiffs filed their six-count complaint against Defendant. [Dkt. 1]

    2. On January 14, 2019, after receiving an extension to file its responsive pleading, Defendant

filed a partial Motion to Dismiss (“Defendant’s Motion”). [Dkt. 14].

    3.    Plaintiffs’ response to Defendant’s Motion is currently due on or before March 12, 2019.

[Dkt. 19].

    4. Due to other professional deadlines and a pre-planned vacation in late February, Plaintiffs’

counsel is seeking an additional 7 days, through March 19, 2019, to submit Plaintiffs’ response to

Defendant’s twenty-three (23) page Motion. 1


1
 The undersigned counsel, Plaintiffs’ lead counsel, was on vacation from February 16, 2019 through
February 24, 2019. Moreover, the undersigned just completed labor-intensive summary judgment briefing
                                                 1
     Case: 1:18-cv-07214 Document #: 24 Filed: 03/07/19 Page 2 of 3 PageID #:101




    5.   The undersigned certifies he has made his best efforts to complete Plaintiffs’ response by

the current deadline.

    6. The undersigned conferred with Defendant’s counsel about the relief sought herein, and

Defendant has no objection.

    7. The extension of time is not meant for purposes of unnecessary delay and will not prejudice

any party in the litigation.

         WHEREFORE, Plaintiffs respectfully request that this Court extend the deadline to file

their response to Defendant’s Motion to Dismiss through March 19, 2019, and extend Defendant’s

deadline to submit its reply through April 9, 2019, and for any other relief this Court deems

appropriate.


                                                             Respectfully submitted,

                                                             /s/ Mohammed O. Badwan
                                                             Mohammed O. Badwan
                                                             Counsel for Plaintiffs
                                                             Sulaiman Law Group, Ltd.
                                                             2500 S. Highland Ave., Ste. 200
                                                             Lombard, IL 60137
                                                             Phone (630)575-8180
                                                             Fax: (630)575-8188
                                                             mbadwan@sulaimanlaw.com




on March 6, 2019 in Jones v. Enhanced Recovery Company, LLC, 17-cv-000234-RLY-DML (S.D. Ind.
2017).
                                                 2
    Case: 1:18-cv-07214 Document #: 24 Filed: 03/07/19 Page 3 of 3 PageID #:102




                              CERTIFICATE OF SERVICE

        I, Mohammed O. Badwan, an attorney, certify that on March 7, 2019, the foregoing was
filed electronically using the Court’s CM/ECF system, which will accomplish service on all
counsel of record.

                                                 /s/ Mohammed O. Badwan




                                             3
